Notice of Pre-AIA  or AIA  Status 
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	  DETAILED ACTION
  Status of the claims: Claims 5-7, 9-13, 15-18 and 20 are pending.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2020  has been entered.
The amendment filed 11/16/2021 which amends claim 5, 9 and 18, and cancels claims 1, 3, 4 and 8  has been entered. Claims 2, 14 and 19 were canceled by the amendment fled 11/16/2021. Claims 11-13 and 15-17 remain withdrawn from further consideration. Claims  5-7, 9-10, 18 and 20 are under examination.
	
		                 Benefit claimed 
               Applicant’s claim for the benefit of a prior-filed application 62570851 filed 10/11/2017  under 35 U.S.C. 119(e) is acknowledged.  The provisional application 62570851 has support for the elected invention (see below).
			
Withdrawal of rejections and objections
[1] The 102 rejection of claims 1, 3 and 4 by Brohl et al.  (as evidenced by Hill, US Pat. Nos. 5900362 and 8580932) is withdrawn in light of cancelation of claims 1, 3 and 4. 
[2] The 103 rejection of  claims 1, 3-10, 18 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Brohl et al.  Magtanong L.J., US20100285993, Cromie et al., Ho et al. and. US2010050292 is withdrawn in light of cancelation of claims 1, 3 and 4, and in light of the amendment of claims 5 and 18. 
[3] The 112(d) rejection of claim 8 is withdrawn in light of the cancelation of claim 8.
	[4] The 112(b) rejection of claim 4 is withdrawn in light of the cancelation of claim 4. 
[5] The objection to claims 1, 4 and 18 is withdrawn in light of cancelation of claims 1 and 4, and in light of the amendment of claim 18.
	[6] The objection to the drawings is withdrawn in light of the drawings filed 11/16/2021 and in light of the amendment of the corresponding specification filed 11/16/2021 which indicates that the “OD600” in the drawings refers to optical density of the cell sample.  

Discussion of the proposed Examiner’s amendment 
Examiner proposed the amendment to the pending claims (see below) for allowance and contacted the applicant’s representative Janet E. Embretson on 2/1/2022 (see attached Interview 

The proposed Examiner’s amendment to the claims is in the following.

Claim 5 (Currently Amended). A recombinant yeast strain Saccharomyces cerevisiae comprising an expression cassette the encoding Azoospermia Factor 1 (AZF1), and a heterologous inducible promoter operably linked to the nucleotide sequence, wherein said yeast strain is selected from the group consisting of Y128 and Y133 strain, and wherein the recombinant yeast is capable of anaerobic xylose fermentation with increased rate of said anaerobic xylose fermentation compared to said rate of the strain containing no SEQ ID NO:1.

Cancel claims 6-7

Claim 9 (Currently amended). The recombinant yeast strain of claim 5, wherein the nucleotide sequence is a portion of an extrachromosomal vector stably maintained in the recombinant yeast strain.

Claim 10 (Currently amended). The recombinant yeast strain of claim 5, wherein the nucleotide sequence is integrated into the chromosome of the recombinant yeast strain.

Claim 11 (Currently amended). A method for producing ethanol by anaerobic fermentation of xylose in the recombinant yeast strain according to claim 5 [[,]] comprising: (a) culturing the recombinant yeast strain under ethanol-producing conditions strain.

Cancel claims 12-13

Claim 15 (Currently amended). The method of claim 11, wherein said nucleotide sequence is integrated into a heterologous sequence for extrachromosomal stable maintenance.

11, wherein said nucleotide sequence is integrated into the chromosome of said recombinant yeast strain.

Cancel claims 17, 18 and 20.

Objection to drawing
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention since applicant has submitted the amendment to drawings (Figures 1-22) on 11/16/2021.  However,  each drawing sheet in said amendment to drawings submitted is not complied with the guidance pursuant to 37 CFR 1.121(d) which states that “[E]ach drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet.” in light that applicant has submitted on 10/10/2018 a complete set of the drawings (Figures 10-22). Thus, the drawings filed 11/16/2021 is not accepted.  

The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
For purpose of compact prosecution in this case, the followings discuss the correlation between the filed drawings (11/16/2021) and the description of the drawing by the amended specification filed 11/16/2021 and the related issues thereof.
 If the drawings filed 11/16/2021 were intended to replace the previous color drawings filed 10/10/2018 by the black and white drawings, the language “colors”  in the amendment to the specification filed 11/16/2021 should be removed, since Figure 1 is drawn to a color drawing in the file. In view of said “color drawing”, the specification filed 11/16 /2021 will be objected to.  Thus, upon submission of the “black and white drawings”, applicant will be required to amend the specification correspondingly . 
However, if the drawings filed 11/16/2021 were not intended to be black and white drawings but the color drawings which refer to the amendment of the previous color drawings filed 10/10/2018 (it is noted that the petition for said color drawings has been granted on 1/10/2019), applicant is advised to submit the replacement for color drawings in compliance with the guidance pursuant to 37 CFR 1.121(d) as discussed above or/and amendment to the specification if necessary. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5-7, 9-10, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          Written description 
          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
  For claims 5 and 18 and dependent claims therefrom, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention. 
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Claim 5 is drawn to a recombinant yeast comprising an expression cassette comprising a nucleotide sequence of SEQ ID NO:1 and a heterologous promoter operably linked to the nucleotide sequence, wherein said yeast is capable of anaerobic xylose fermentation.
Saccharomyces cerevisiae strain comprising a recombinant nucleic acid molecule of SEQ ID NO:1 encoding Azoospermia Factor 1 (AZF1) operably linked to a heterologous promoter, wherein said strain is capable of anaerobic xylose fermentation.
The scope of claims is compared with the scope of the disclosure of instant specification is the following.
The present invention aims to introduce the nucleotide sequence of SEQ ID NO:1 encoding transcriptional factor AZF1 into  a yeast strain (claim 5) or a S. cerevisiae strain (claim 18) to generate a recombinant strain expressing AZF1 which has capability of anaerobic xylose fermentation wherein the expression or overexpression of SEQ ID NO:1 provides increased rate of anaerobic xylose fermentation in the yeast strain relative to control yeast without expression of SEQ ID NO:1 (see [0008], instant specification).
The term “a nucleotide sequence” (claim 5) or “a recombinant nucleic acid molecule” (claim 18) of SEQ ID NO:1 is given broadest reasonable interpretation (BRI) as encompassing a fragment of the full-length nucleotide sequence of SEQ ID NO:1. The specification does not describe the expression or overexpression of SEQ ID NO:1 in the recombinant yeast such as S. cerevisiae strain capable of anaerobic xylose fermentation except of recombinant strains Y128, Y133 and CEN.PK113-5D.
The following is the discussion of the factors considered in the Written Description requirement (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Level of skill and knowledge in the art; and (5) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
Claims 5 and 18, as mentioned above, are directed to a recombinant yeast strain (claim 5) or a S. cerevisiae strain (claim 18) capable of anaerobic xylose fermentation. The strain comprises/expresses “a fragment” of the full-length nucleotide sequence of SEQ ID NO: encoding AZF1 due to the claimed term “a nucleotide sequence” (claim 5) or “a recombinant nucleic acid molecule” (claim 18) of SEQ ID NO:1 which has been given BRI as a fragment thereof. 
 The claimed “fragment” has much broader breadth than that full-length SEQ ID NO:1 sequence described in the specification. There is substantial variation in structure and functionality with the genus. 
         The applicants’ application has shown actual production to practice by describing that the overexpression of the SEQ ID NO:1 nucleotide sequence encoding AZF1 in the yeast stains which have been evolved (or genetically modified) to be capable of anaerobic xylose fermentation, e.g. Y128 and Y133, can increase/improve rate of anaerobic xylose fermentation in the yeast relative to a control yeast lacking overexpression of SEQ ID NO:1 (see [0005], [0008], 
The specification, however, has not shown the actual reduction to practice for increasing the rate of anaerobically fermenting xylose in yeast strain (which have been genetically modified to enable the anaerobic xylose fermentation) by expressing/overexpressing the fragment of SEQ ID NO:1. This is because neither instant specifications nor the relative art has described/provided guidance for which cellular pathway(s) are regulated by AZF1 or its fragment to result in enhanced  functional motif rate of the anaerobic xylose fermentation.
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “fragment”; however, the specification has not described a sufficient variety of species to reflect the variation within the above-discussed genus in the claimed recombinant yeast (claim 5) or recombinant S. cerevisiae strain  (claim 18) per MPEP. 
            Although the specification has described the overexpression of the full-length SEQ ID NO:1 nucleotide sequence encoding the functional AZF1 protein in the engineered/recombinant S. cerevisiae stain which has already evolved to have capability of the anaerobic xylose fermentation will increase the rate of said fermentation, the specification fails to describe the sufficient species to represent the claimed “genus” (fragment) and fails to describe art recognized correlation between the structure of the fragment of SEQ ID NO:1 and function of increasing the rate of anaerobic xylose fermentation in the claimed yeast or S. cerevisiae strain. 
           (4) Level of skill and knowledge in the art/(5) Predictability in the art: 
            The art teaches that AZF1 is a glucose-dependent transcription factor (abstract, line 9, Newcomb). Neither the instant specification nor relative art describes or provides guidance about AZF1 playing a role in xylose utilization/fermentation under anaerobic condition. Thus, in absence of the guidance and adequate description for AZF1 to regulate the anaerobic xylose utilization/fermentation in the yeast such as S. cerevisiae, one skilled in the art is unable to predict that the fragment of SEQ ID NO:1 encoding the fragment of AZF polypeptide would 
The art teaches metabolic engineering of S. cerevisiae for xylose assimilation and xylose utilization/fermentation by two approaches: (1) the rational pathway engineering via modifying catabolic pathway that converts xylose to xylulose which in turn enter glycolysis pathway in S. cerevisiae strain; and (2) the evolutionary engineering via adaptive laboratory evolution to obtain desired phenotypes  and using various mutagenesis strategies and multi-omics technologies to improve xylose utilization in S. cerevisiae (p.2, sections 2.1 and 2.2, Sun et al. (2021) Biotechnol., J., 16, 2000142, pages 1-11). Also, the art teaches that resultant yeast Y128 strain,  CEN.PK113-5D strain, various Y133 strains,  Y22-3 strain and Y127 strain have different structures due to the different gene mutations/deletions (see p.22, section S3Fig; and Table 1, Myers et al. (2019) PLOS Genetics 15(3), e1008037, 1-33). 
	Moreover, the art also teaches that, despite extensive efforts in optimizing xylose metabolism in yeast, reprogramming S. cerevisiae to ferment xylose at rates comparable to glucose remains extremely challenging in light that several gene targets including AZF1 have been recently investigated (p.2, section 2.3, lines 1-3 and 8-14, Sun et al. (2021) Biotechnol., J., 16, e2000142, pages 1-11). In this case, combination of the “fragment” of SEQ ID NO:1 (encoding AZF1) with said “extremely challenging” in said reprogramming S. cerevisiae to ferment xylose would render the level of unpredictability in the art high.
It is therefore deemed that the specification fails to provide adequate written description for the claimed genus “fragment” in claims 5 and 18, and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention of the claims. Therefore, the specification does not satisfy written description under USC 112(a).

Scope enablement
Claims 5-7, 9-10, 18 and 20 are rejected under 35 U.S.C. 112(a), first paragraph, because while the specification enables recombinant S. cerevisiae yeast stains Y128 and Y133 comprising the recombinant nucleotide sequence of SEQ ID NO:1 encoding Azoospermia factor 1 (AZF1) that is a transcriptional factor wherein the recombinant strains Y128 and Y133 are capable of anaerobic xylose fermentation, does not reasonably provide enablement for the full scope of claim 5 encompassing any recombinant yeast strains which comprise the expression cassette containing the recombinant nucleotide sequence of SEQ ID NO:1 encoding AZF1 transcriptional factor and have function properties of being able to anaerobically ferment xylose . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).
(1) The nature of the invention; (2) the breadth of the claims
The amended claims 5 and 18 and dependent claims therefrom are drawn to a recombinant yeast (claim 5) or a recombinant Saccharomyces cerevisiae strain (claim 18) comprising the nucleotide sequence of SEQ ID NO:1 encoding  AZF1 protein wherein the claimed recombinant yeast or S. cerevisiae strain is capable of anaerobic fermentation of xylose.
The applicants’ application has shown actual production to practice by describing that the overexpression of the SEQ ID NO:1 nucleotide sequence encoding AZF1 in the yeast strains, which have been evolved (or genetically modified) to be capable of anaerobic xylose fermentation, said evolved strains are Y128 and Y133, increase/improve rate of anaerobic xylose fermentation relative to a control yeast lacking overexpression of SEQ ID NO:1 (see [0005], [0008], [0011], [0013], [0020], [0022], [0031], and Figures 3, 5 and 14, instant specification). 
In addition, the specification sets forth that the over-expression of full-length sequence of SEQ ID NO:1 encoding AZF1 alone in the yeast strain which is unable to anaerobically fermenting xylose is insufficient to produce anaerobic xylose fermentation  ([0063] and Figure 15, instant specification). The applicant’s specification discloses that over-expression or deletion of AZF1 only has a significant impact on growth and fermentation in anaerobic growth in xylose and teaches that when AZF1 is deleted, the yeast strain having said deletion shows decreases in xylose sugar utilization anaerobically ([0021] at p.5, lines 3-8; and [0020],  the specification). The specification shows the AZF1 overexpression increases xylose fermentation in particular yeast strain Y128 ([0031], the specification). AZF1 has effect on 411 genes tested (p.8, [0032], lines 2-4, the specification). Yet, the specification does not further provide detailed 
However, except for S. cerevisiae strains Y128, Y133  (that is a marker-rescued Y128) and CEN.PK113-5D ([0030]-[0031], [0068] and Table 1, the specification), the instant specification does not provide the enabling disclosure for making and using the recombinant yeast strains transformed with a polynucleotide comprising SEQ ID NO:1 or a fragment of the full-length of SEQ ID NO:1 wherein the recombinant yeast strains are capable of anaerobically fermenting xylose. 
The applicant’s invention is intended or directed to increasing/improving rate of anaerobic xylose fermentation in the recombinant yeast over-expressing SEQ ID NO:1 polynucleotide relative to a control yeast lacking over-expression of the polynucleotide of SEQ ID NO:1 encoding AZF1 ([0005], [0011] and [0066], instant specification). Such the recombinant yeast is useful in biofuel, e.g., ethanol that is a fermentation product ([0069], the specification). 
The art teaches using both “rational pathway engineering” and “evolutionary engineering” to explore xylose-utilizing microorganism such as engineered S. cerevisiae (p.2, sections 2.1-2.2, Sun et al. (2021) Biotechol. J., Vol. 16, pages 1-11), and teaches that various unexpected gene targets for improving xylose utilization in engineered S. cerevisiae have been identified by using genome-wide analytical techniques and adaptive laboratory evolution (p.2, section 2.2, lines 3-8, Sun). 
It has been known that the yeast strains of S. cerevisiae have ability of fermenting glucose. The art teaches co-fermentation of glucose and xylose presents significant challenges (p.1, right col., 3rd paragraph, lines 12-14, Sun et al. (2021) Biotechol. J., Vol. 16, pages 1-11). Said “challenges” suggests it requires great effort and determination for making the claimed recombinant yeast strain (a yeast mutant) that expresses SEQ ID NO:1 polynucleotide and are capable of anaerobically fermenting xylose. Moreover, applicant has admitted that that AZF1 over-expression alone in a yeast strain is insufficient to enable said yeast strain to anaerobically ferment xylose ([0063], the specification). Thus, the breadth of the claims is much broader than that one skilled in the art could expect and envision.
           (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art: 
The art teaches metabolic engineering of S. cerevisiae for xylose assimilation and xylose utilization/fermentation by two approaches: (1) the rational pathway engineering via modifying catabolic pathway that converts xylose to xylulose which in turn enter glycolysis pathway in S. cerevisiae strain; and (2) the evolutionary engineering via adaptive laboratory evolution to obtain desired phenotypes  and using various S. cerevisiae (see p.2, sections 2.1 and 2.2, Sun). Instant specification sets forth that, although the required mutations in the evolved (recombinant) Y128 S. cerevisiae stain are known, how the mutations enable anaerobic xylose fermentation is unclear ([0098], lines 8-12, the specification). The instant specification further states that multi-omics approaches have been used to characterize alternate sugar metabolism in engineered strains, but distinguishing causal cellular differences from secondary effects is generally a significant challenge ([0098], lines 12-14, the specification). Thus, the above-mentioned “unclear” associated with said “significant challenge” together suggest that, without knowing what kinds of mutations can be made for generating candidate yeast mutants or guidance thereof, it is not predictable to screen and identify said “candidates yeast mutant strains” which have been transformed with SEQ ID NO:1 encoding AZF1 and said mutant strains are able to anaerobically ferment xylose in a culture medium encompassing xylose as one of carbon sources; i.e., the level of unpredictability in the art is higher in this regard.
The art teaches that systems-level investigation of S. cerevisiae strains with progressive improvements in anaerobic xylose fermentation has revealed previously unknown regulatory changes in sugar signaling, anaerobic response, and Fe-S cluster biogenesis associated with the desired phenotypes, and has led to identifying several important gene targets including AZF1 and others such as IRA2, ISU1, HOG1, BCY1, MGA2 (p.2, right col., section 2.3, lines 8-14, Sun). These indicate that, in addition to AZF1, there are the other proteins and/or regulatory genes (such as MGA2) involve in cellularly regulating the anaerobic xylose fermentation in yeast S. cerevisiae. 
However, in light that the applicant’s invention is directed to increase of rate of anaerobic xylose fermentation in the yeast over-expressing SEQ ID NO:1 thereby increasing the rate of producing the fermentation product, e.g., ethanol, relative to a control yeast lacking over-expression of the SEQ ID NO:1 encoding AZF1 ([0063], [0087], lines 11-13; Figures 3-4; and [0005], instant specification), and further in light that applicant has admitted that that AZF1 over-expression alone in a yeast strain is insufficient to enable the yeast strain to anaerobically ferment xylose ([0063], the specification), it is not predictable to find/identify that candidate yeast variants (including S. cerevisiae variant strains) having an  increased rate of the “anaerobic xylose fermentation” is due to AZF1 but not due to the other factor(s) MGA2, IRA2, ISU1, HOG1 and/or BCY1 as discussed by Sun  (see above). Thus, in this regard, the unpredictability in the art is higher than one could expect. 
The art also teaches that the AZF1 is identified as a glucose-dependent positive regulator of cyclin CLN3 gene in S. cerevisiae (see abstract, Newcomb). Related to the above discussed “perturbance of AZF1 expression”, the art further teaches that AZF1 gene of SEQ ID NO:1 is capable of anaerobic xylose fermentation and/or increase of rate of the fermentation thereof.  
In addition, the art teaches that AZF1 is a transcription factor and has nuclear localization (p.313, right col., line 3-5, Slattery) which regulates cell growth and cell wall integrity (p.313. right col., lines 3-5; and 2nd para, lines 1-4,  Slattery et al. (2006) Eukary. Cell, 5(2), 313-320). This is unrelated to metabolism of xylose or/and utilizing xylose. Thus, one skilled in the art would not successfully predict that AZF1 has role in enhancing and/or regulating rate of anaerobic xylose fermentation in yeast strains.
Further, there is other aspect of unpredictability in the claimed recombinant yeast strain (mutant) having been transformed with the gene (SEQ ID NO:1) encoding AZF1 or with a fragment of SEQ ID NO:1 wherein the mutant strain is capable of anaerobic xylose fermentation. The applicant’s specification has stated that, despite that Y128 mutations were required for the xylose effect, i.e., growing yeast in xylose medium anaerobically (p.28, lines 11-12, the specification), there was no effect when AZFI levels were perturbed in Y22-3 yeast strain from which the Y128 mutant is derived/evolved (p.18, lines 9-10, instant specification). Said “effect” refers to overexpression of AZF1 to enhance rates of anaerobic growth and xylose consumption and fermentation product “ethanol” production (see p.28, lines 5-6, instant specification). 
Because of said “no effect” when AZF1 expression/overexpression was perturbed in the yeast mutant, and because the cellular perturbance of the AZF1 expression levels would be complex as being related to perturbance of the otherwise genes such as Bcy1 ([0124], last two lines, instant specification), the perturbance of the AZF1 activity/expression inside the cellular environment of the yeast mutant cell is considered unpredictable.  
Furthermore, the specification sets forth that, when AZF1 expression is perturbed,  there is no significant change in the rates of sugar xylose utilization in other growth conditions (p.5, lines 8-10, instant specification). It is noted that the claimed recombinant yeast strain as written can be grown in a condition encompassing xylose and the otherwise sugars. This suggests that the perturbance of AZF1 expression would render the function of AZF1 in enhancing the rate of anaerobic xylose ferment in a recombinantly yeast mutant strain additionally uncreditable.
Therefore, the level of unpredictability in the art is higher than one skilled in the art would expect.

The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. Little is known in the art about the role of AZF1 in regulating xylose utilization and fermentation under anaerobic condition despite that the overexpression of AZF1 in yeast mutant strain Y128 can increase the rate of anaerobic xylose fermentation disclosed by instant specification. The art teaches that, despite extensive efforts in reprogramming S. cerevisiae to ferment xylose at rates comparable to glucose remains extremely challenging (p.2, right col., section 2.3, lines 1-3, Sun). Said perturbation targets together and said extremely challenging suggest that making the recombinant yeast strains through introducing the “mutations” into said strains is a challenging task, i.e., it requires great effort and determination; and thus, the experimentations required for making such the recombinant yeast are large and undue.
The art also teaches that there are various unexpected gene targets for improving xylose utilization in engineered S. cerevisiae. Among those targets, the PHO13 gene coding for a non-specific phosphatase has been identified as one of the most effective knockout targets for improving the xylose-fermenting capacities of S. cerevisiae. However, the actual functions of PHO13 are not yet fully understood, and the deletion of PHO13 causes significant changes in transcriptional patterns of S. cerevisiae (see p.2, section 2.2, lines 6-15, Sun).
Instant specification identified that the yeast Y128 mutant strain requires mutations on GRE3, IRA2, HOG1 and ISU1 genes for its capability of anaerobic xylose fermentation; however, how these mutations contribute to said capability remain clear (p.31, [0098],  the specification). The art teaches that although it has been known that ANB1 gene is essential for hypoxic response in yeast for anaerobic translation, it is remains unclear if defective ANB1 induction causes the defect in Y22-3 and Y127 (which is unable to anaerobically utilize/ferment xylose) from which Y128 evolved (p.3, last para, Myers et al. (2019) PLOS Genetics, 15(3) pages 1-33). In addition, the art (Sun, which is post filing reference of applicant) teaches that . although it has succeeded in using the laboratory evolution to select for mutations that enable cell growth on xylose as a sole carbon source, in many cases the reason for improved xylose metabolism remains unknown, which does not advance strategies for rationale engineering (p.2,3rd para, last 4 lines, Sun). These together suggest that not all genes required for yeast to be able to anaerobically ferment xylose were studied, the proteome for development/achievement of this ability in the yeast strains other than Y128 are likely different since they were manipulated in a different manner from that of applicant. Thus, engineering yeast to have specific properties of anaerobic xylose fermentation is unpredictable.
S. cerevisiae needs to be discovered and physiological states of xylose metabolism in the engineered S. cerevisiae needs to be understood (see p.2, section 2.2, 2nd para, last 5 lines, Sun). These together suggest that quantity of experimentation is large and non-routine for screening and identifying the candidates of yeast mutant cells having been transformed with the polynucleotide comprising the full-length of SEQ ID NO:1 such as expression cassette comprising SEQ ID NO:1 sequence or a fragment thereof wherein the mutant yeast cells are able to anaerobically ferment xylose with an increased ate relative to the yeast cell without said transformation and expressing the transformed SEQ ID NO:1 of fragment thereof. Therefore, without corresponding guidance/direction, the experimentation left to those skilled in the art is undue.
            Considering the state of the art as discussed by factors (1)-(8) above, and the high unpredictability and the lack of guidance provided in the specification, it would require undue experimentation for one of ordinary skill in the art to screen, identify and characterize candidate recombinant (mutant) yeast strains having capability of anaerobic xylose fermentation wherein said candidate mutant yeast strains express/overexpress SEQ ID NO:1 or fragment thereof as discussed above.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth in the specification. In view of the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention. Thus, it is the Office’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

             Conclusion: No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
February 5, 2022

/SCARLETT Y GOON/QAS, Art Unit 1600